Citation Nr: 0634673	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  01-09 664A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral wrist 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In June 2002, the veteran testified at a videoconference 
hearing before a former Veterans Law Judge; a copy of the 
transcript is associated with the claims file.  In an August 
2003 letter, the Board informed the veteran that that the 
Veterans Law Judge is no longer employed by the Board, that 
her case would be assigned to another Veterans Law Judge, and 
that she had the right to another Board hearing and asked her 
to indicate whether she wanted another Board hearing. The 
same month the veteran responded that she did not want a 
hearing.  See 38 C.F.R. 
§ 20.704 (2006).

The case was last before the Board in December 2003, at which 
time the Board remanded the case to the RO for additional 
development.  The case is now before the Board for further 
appellate consideration.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
bilateral wrist disorder to military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, her 
bilateral wrist disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date, if service connection was 
granted on appeal.  When implementing the award, the RO will 
address any notice defect with respect to the initial 
disability rating and effective date elements.  
Significantly, the veteran retains the right to appeal any 
effective date or initial disability rating assigned by the 
RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of bilateral wrist disorder, the Board 
is taking action favorable to the veteran by granting service 
connection for her bilateral wrist disorder, as such the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notice or development and the 
Board will proceed with appellate review.  See, e.g., 
VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

The veteran contends that she suffers from a bilateral wrist 
disorder as a result of her military service.  

In the present case, the veteran has submitted competent 
medical evidence of a current diagnosis of a bilateral wrist 
disorder and nexus opinions linking the disorder to her 
military service.  At a June 2002 Travel Board hearing, the 
veteran testified that, during her service in the military, 
she worked as a clerk/typist and experienced wrist pains 
starting in 1994.  As a result, the veteran sought treatment 
for her symptoms and was, at one point, diagnosed with carpal 
tunnel syndrome by military health professionals.  A review 
of the veteran's claims file shows that her service medical 
records are consistent with her testimony.  Service medical 
records show that the veteran was diagnosed in February 1995 
with carpal tunnel syndrome.  In May 1995, she was diagnosed 
with tenosynovitis and, subsequently, received various 
diagnoses for her wrists based on numerous electromyographs 
(EMG) and magnetic resonance images (MRI).  The veteran's 
separation examination report also documented her complaints 
and treatments for her wrists.  

Post-service medical records show that the veteran sought 
treatment from a VA Medical Center (VAMC) for her bilateral 
wrist pain shortly after discharge and continued to seek 
treatment for her wrists.  In November 2001 and March 2002, 
the veteran was diagnosed with tenosynovitis of the wrists.  
However, a September 2000 VA general medical examiner and a 
March 2005 VA joints examiner failed to state a clear 
diagnoses for the veteran's wrists.  The joints examiner 
found that "her exact diagnoses was not clear" and 
speculated that the veteran "may have synovitis, 
tenosynovitis".  Later, in April 2005, a VA neurological 
examiner diagnosed the veteran with synovitis and linked it 
to her military service.  On physical examination, the 
neurological examiner found no pain on palpation and full 
range of motion in her wrists.  Nerve conduction studies and 
EMG testing revealed no evidence of cervical radiculopathy, 
carpal tunnel syndrome, or cubital tunnel syndrome.  After 
reviewing the veteran's medical history and results of the 
physical examination, the examiner opined that the veteran 
most likely has synovitis and "the etiology is simply 
tenosynovitis from her current use during her military 
experience, which is still plaguing her to this date, but is 
not causing severe disability".  Given the above diagnosis 
and nexus opinion and the veteran's documented medical 
history regarding her wrists, the Board finds the evidence in 
relative equipoise, and resolves reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for a bilateral wrist 
disorder is warranted.  


ORDER

Service connection for a bilateral wrist disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


